In a postjudgment proceeding for modification of a judgment of divorce pursuant to Domestic Relations Law § 240, the plaintiff husband appeals from an order of the Supreme Court, Westchester County (Delaney, J.), entered December 19, 1986, which, after a hearing, denied his application to terminate his obligation to support the parties’ two minor children on the ground that the children were emancipated.
Ordered that the order is affirmed, with costs.
In accordance with a stipulation spread on the record, the judgment of divorce required the plaintiff to pay the defen*503dant child support in a specified amount until the younger of the two minor children "attains the age of 21 years or is sooner fully emancipated and living away from the residence of the Defendant wife” (emphasis supplied). Neither child was 21 at the time of the hearing and neither was living away from the defendant’s residence. The Supreme Court therefore properly declined to terminate the plaintiff’s support obligations. Mangano, J. P., Brown, Harwood and Balletta, JJ., concur.